MEMORANDUM **
Ernest C. Hanes appeals pro se the district court’s order dismissing for lack of subject-matter jurisdiction his action seeking damages against the Air Force for damaging personal property. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals for lack of subject-matter jurisdiction, Sommatino v. United States, 255 F.3d 704, 707 (9th Cir.2001), and we affirm.
Hanes’s contention that the “Little Tucker Act,” 28 U.S.C. § 1346(a)(2), gives him the substantive right to sue the federal government fails. See Sisseton-Wahpeton Sioux Tribe v. United States, 895 F.2d 588, 596 n. 5 (9th Cir.1990) (noting that the *887Tucker Act does not create any substantive rights). Moreover, Hanes did not identify another source of substantive law that entitles him to sue the federal government. See id.
Hanes’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.